DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S COMMENT
Applicants amendments to the claims filed on 07/08/2021 have been received and entered. Claims 28-35 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/08/2021 and 08/26/2021 has been reviewed and is accepted. The terminal disclaimers have been recorded.
Response to Obviousness Type Double Patenting
Claims 28, 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. 9,193,956 and over claims 1, 6 of U.S. Patent No. 9,587,282, in view of Applicants’ terminal disclaimer dated 07/08/2021, the rejections are rendered moot and hereby withdrawn.
The title has been changed to: ADENO-ASSOCIATED VIRUS VIRIONS WITH VARIANT CAPSID.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paula Borden on 08/252021.
In the claims
The following claims have been re-written as follows:
28. A recombinant adeno-associated virus 2 (rAAV2) virion comprising: 
a) a variant AAV capsid protein, wherein the variant AAV capsid protein comprises a peptide insertion relative to a corresponding parental AAV capsid protein as set forth in SEQ ID NO: 1, wherein the peptide insertion is between amino acids 587 and 588 relative to SEQ ID NO: 1, and wherein the peptide insertion comprises the amino acid LALGETTRPA (SEQ ID NO: 45); and 
b) a heterologous nucleic acid comprising a nucleotide sequence encoding an anti-angiogenic polypeptide. 
29. The rAAV2 virion of claim 28, wherein the variant AAV capsid protein comprises: i) an amino acid sequence having at least 98% sequence identity to SEQ ID NO:1; and ii) the peptide insertion. 
30. The rAAV2 virion of claim 28, wherein the variant AAV capsid protein comprises: i) an amino acid sequence as set forth in SEQ ID NO: 1; and ii) the peptide insertion. 
31. The rAAV2 virion of claim 28, wherein the anti-angiogenic polypeptide is a soluble vascular endothelial growth factor (VEGF) receptor, a VEGF-binding antibody, an Fc fusion polypeptide comprising a soluble Flt polypeptide.
32. The rAAV2 virion of claim 28, wherein the anti-angiogenic polypeptide is an Fc fusion polypeptide comprising a soluble Flt polypeptide. 
33. The rAAV2 virion of claim 29, wherein the anti-angiogenic polypeptide is an Fc fusion polypeptide comprising a soluble Flt polypeptide. 
34. The rAAV2 virion of claim 30, wherein the anti-angiogenic polypeptide is an Fc fusion polypeptide comprising a soluble Flt polypeptide. 

a) a recombinant adeno-associated virus 2 virion of claim 28; and 
b) a pharmaceutically acceptable excipient. 
Conclusion
Claims 28-35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim requirement of a variant capsid protein as set forth in SEQ ID NO: 1 identified in the specification and example of the specification provides a sufficient description support for inserting 10 more amino acids of SEQ ID NO: 45 introduces no variability and changes to the stability of the AAV virus, thus it does not change the function of the virus and effectively limits the description of the claimed subject matter with a heterologous nucleic acid encoding an antiangiogenic polypeptide.
Conclusion
Claims 28-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632